Citation Nr: 1432952	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-12 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for left arm peripheral neuropathy, to include as secondary to service-connected diabetes mellitus II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The claim was subsequently transferred to the RO in Oakland, California.  The Veteran testified before the Board at a hearing at the RO in November 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2008 VA examination and opinion are not adequate, as the examiner did not provide an opinion as to whether the Veteran's service-connected diabetes could have aggravated his left arm disability beyond the natural progression or whether his left arm disability could be related to a burn, bat bite, or neck injury in service.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  An addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the August 2008 examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on the Veteran's left arm disability.  

a.  Is the Veteran's current left arm disability (numbness, weakness) at least as likely as not related to an incident in service, to include a neck injury in March 1970, burn to the entire left hand in August 1970, and left-hand bat bite in September 1970?

b.  Was the Veteran's left arm disability at least as likely as not aggravated beyond the natural progression by his diabetes mellitus II?

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation by the service-connected disability.

The examiner must provide reasons for each opinion offered, and all lay and medical evidence of record should be considered.  If the examiner rejects the Veteran's statements, the examiner should give a reason.

If any requested opinion cannot be offered without resorting to speculation, court cases require that the opinion state whether the inability to provide the needed opinion is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2.  Following any additional indicated development, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



